ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_05_FR.txt. 354

OPINION INDIVIDUELLE DE M. KOOIJMANS

[Traduction]

Question de savoir si un différend existe entre les Parties au sujet du prolon-
gement de la frontière maritime au-delà du point G — Aucune demande spéci-
fique n'a été présentée par le demandeur à la date du dépôt de la requête qui
s'est heurtée à l'opposition manifeste du défendeur — La septième exception
préliminaire aurait dû être en partie accueillie — La huitième exception préli-
minaire est par conséquent sans objet — Opportunité judiciaire, requête unila-
térale et droits et intérêts d'Etats tiers dans des affaires de délimitation de
frontières maritimes.

1. J’ai voté en faveur des alinéas 3 et 4 du dispositif qui énoncent que
la Cour a compétence pour statuer sur le différend et que la requête du
Cameroun est recevable. Toutefois, cela ne veut pas dire que je souscrive
à toutes les conciusions de la Cour concernant chacune des exceptions
préliminaires soulevées par le Nigéria. J’ai voté contre la conclusion de a
Cour, qui est indiquée à l’alinéa 1 g) rejetant la septième exception pré-
liminaire. Par voie de conséquence, j’ai dû voter aussi contre la conclu-
sion énoncée par la Cour à l’alinéa 2 selon laquelle la huitième exception
préliminaire n’a pas, dans les circonstances de l’espèce, un caractère
exclusivement préliminaire. Je souhaite exposer ci-dessous mon point de
vue concernant ces questions.

2. Dans sa septième exception préliminaire, le Nigéria a soutenu qu’il
n'existe pas entre les deux Parties de différend juridique concernant la
délimitation de la frontière maritime, qui se prêterait actuellement à une
décision de la Cour. A cet égard, le Nigéria s’est fondé sur deux argu-
ments: en premier lieu, il a soutenu qu’il n’est pas possible de déterminer
la frontière maritime avant de se prononcer sur le titre concernant la
presqu'île de Bakassi. Je partage entièrement l’avis de la Cour selon
lequel, puisque le Cameroun a aussi demandé à la Cour de statuer sur la
question du titre relatif à la presqu'île de Bakassi, le problème soulevé par
le Nigéria est une question de méthode et que cette question relève du
pouvoir discrétionnaire de la Cour de décider comment elle veut traiter
ces deux problèmes (paragraphe 106 de l’arrêt).

3. Le second argument du Nigéria est que la demande de délimita-
tion maritime est irrecevable en l’absence de négociations préalables suf-
fisantes concernant la frontière maritime au-delà du point G. Le Nigéria
ne conteste pas que de nombreuses négociations aient eu lieu au sujet du
tracé de la frontière à partir des atterrages de Bakassi jusqu’au point G,
négociations qui ont abouti à la déclaration de Maroua, dont le caractère
obligatoire est contesté par le Nigéria. Le Nigéria ne nie donc pas qu’il
existe un différend juridique entre les Parties concernant ce segment de la
frontière. Mais il soutient qu’il n’y a jamais eu de négociations significa-

83
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. KOOIJMANS) 355

tives sur la détermination de la frontière entre le point G et «la limite des
zones maritimes que le droit international place sous la juridiction res-
pective des Parties», alors que de telles négociations sont prescrites au
paragraphe 2 tant de Particle 74 que de l’article 83 de la convention de
1982 sur le droit de la mer.

4. Jestime que, quelle que soit la conclusion que l’on puisse tirer de
l'interprétation de ces articles de la convention sur le droit de la mer
quant a la nécessité de mener des négociations préalables avant qu’une
question de délimitation maritime puisse être soumise unilatéralement au
règlement par tierce partie, il faut que de telles négociations aient des
chances d’aboutir à un accord. En l’espèce, il est clair que ces négocia-
tions n'auraient pas pu conduire à un résultat positif. On peut considérer
que le différend qui s’est développé à propos de la valeur juridique de la
déclaration de Maroua rendait vaines des négociations concernant la
continuation vers le large de la ligne convenue dans cette déclaration. Et
cette situation a été aggravée par le différend qui est né par la suite au
sujet du statut juridique de la presqu'île de Bakassi. Dès lors que des
négociations ne peuvent pas aboutir, elles ne sauraient être considérées
comme une condition préalable au sens des articles 74 et 83 de la conven-
tion de 1982, même si l’on interprète ces articles comme rendant indis-
pensables de telles négociations.

5. Le Nigéria soutient encore que les négociations qui ont abouti à la
déclaration de Maroua ne traitaient que de la délimitation de ce que les
deux Parties, à l’époque, considéraient comme leur mer territoriale et que
les négociations bilatérales n’ont jamais été censées couvrir aussi la déli-
mitation de la zone économique exclusive et du plateau continental
(exceptions préliminaires du Nigéria, p. 119, CR 98/2, p. 41). Quel qu’ait
été le caractère, et surtout l’intensité, de négociations plus générales de ce
genre, la thèse du Cameroun selon laquelle les. négociations qui ont eu
lieu depuis 1970 ont toujours visé à délimiter l’ensemble de la frontière
maritime est à mon avis exacte. Cela ressort du fait que déjà, dans la
déclaration de la commission mixte chargée de la délimitation de la fron-
tière Nigéria-Cameroun de juin 1971, il est dit que la délimitation dé la
frontière maritime devra être effectuée en temps utile et comprendre la
délimitation de la frontière sur le plateau continental conformément à la
convention de Genève de 1958 sur le plateau continental (exceptions pré-
liminaires du Nigéria, annexe 21, p. 240). De plus, dès cette époque, il
avait été recommandé:

«[d’] attirer l’attention des chefs d’Etat du Cameroun et du Nigéria
au sujet d’une action à prendre au cas où les plateaux continentaux
du Nigéria, du Cameroun et de la Guinée équatoriale auraient un
point commun» (ibid., annexe 21, p. 241).

Par la suite, même après l’échec des négociations consécutif au différend
sur la déclaration de Maroua, l’action en question a été précisée et devait
prendre la forme d’«une réunion tripartite» chargée d’examiner la ques-

84
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. KOOIJMANS) 356

tion de la détermination du tripoint, condition essentielle pour pouvoir
procéder à la délimitation des frontières maritimes entre les trois Etats
(troisième session de la réunion conjointe Nigéria-Cameroun d'experts
des questions frontalières, août 1993, exceptions préliminaires du Nigé-
ria, annexe 55, p. 465).

6. Je partage avis de la Cour selon lequel l’absence alléguée de négo-
ciations préalables suffisantes ne saurait faire obstacle à la recevabilité de
la demande du Cameroun, mais je ne peux la suivre quand elle rejette la
septième exception préliminaire dans sa totalité. A cet égard, il y a lieu de
rappeler la formulation employée par le Nigéria, selon laquelle il n’existe
pas de différend juridique concernant la délimitation de la frontière mari-
time entre les deux Parties, qui se prêterait actuellement à une décision de
la Cour (les italiques sont de moi). Le Statut dit explicitement que la Cour
est compétente en ce qui concerne le réglement des différends (art. 38,
par. 1, art. 36, par. 2; cette derniére disposition est aussi applicable en
l’espèce). Pour que la Cour ait compétence, il est donc d’une importance
essentielle de déterminer si un différend existe et, dans l’affirmative, d’iden-
tifier le différend en question. Ainsi que M. Rosenne l’a écrit:

«La notion de différend a pour fonction d’exprimer par un vo-
cable juridique séparé la question à propos de laquelle la Cour a le
pouvoir de prendre une décision judiciaire qui s’impose de façon
définitive et obligatoire aux parties. »!

Et la Cour elle-même a dit dans les affaires des Essais nucléaires:

«La Cour, comme organe juridictionnel, a pour tâche de résoudre
des différends existants entre Etats. L’existence d’un différend est
donc la condition première de l’exercice de sa fonction judiciaire.»
(Essais nucléaires (Australie c. France), arrêt, C.J. Recueil 1974,
p. 270-271, par. 55.)

7. Tout au long de leur histoire, la Cour actuelle et sa devanciére se
sont attachées avec la plus grande attention à déterminer ce qu’est un dif-
férend qui se prête à un règlement judiciaire. Leurs conclusions ont été
rappelées dans le présent arrêt au paragraphe 87, où la Cour traite de la
cinquième exception préliminaire. La Cour se réfère, dans ce paragraphe,
aux affaires du Sud-Ouest africain dans lesquelles elle a déclaré qu’«[ill
faut démontrer que la réclamation de l’une des parties se heurte à l’oppo-
sition manifeste de l’autre» (Sud-Ouest africain, exceptions préliminaires,
arrêt, C.LJ. Recueil 1962, p. 328). Il est aussi fait référence à une autre
déclaration de la Cour, à savoir que «l'existence d’un différend interna-
tional demande à être établie objectivement» ({nterprétation des traités
de paix conclus avec la Bulgarie, la Hongrie et la Roumanie, première
phase, avis consultatif, C.LJ. Recueil 1950, p.. 74). Ces deux déclarations
ont récemment été rappelées dans l’arrêt que la Cour a rendu dans

1 Shabtai Rosenne, The Law and Practice of the International Court, 1920-1996, 1997,
p. 519.

85
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. KOOIJMANS) 357

l'affaire du Timor oriental (Portugal c. Australie), C.J. Recueil 1995,
p. 100, par. 22). Après une analyse laborieuse, la Cour est parvenue, en ce
qui concerne la cinquième exception préliminaire, à la conclusion qu’il
existe un différend entre les deux Parties, du moins en ce qui concerne les
fondements juridiques de l’ensemble de la frontière existante, bien qu'il
ne soit pas encore possible d’en déterminer l’étendue exacte. Je souscris
pleinement à cette conclusion.

8. À mon avis, la Cour aurait dû appliquer les mêmes critères à la
question de savoir s’il existe un différend entre le Cameroun et le Nigéria
sur la délimitation de la frontière maritime du point G à la limite exté-
rieure des différentes zones maritimes. Certes, le Nigéria n’a pas soulevé
cette question en tant que moyen distinct, de sorte que le Cameroun n’a
pas jugé bon d’essayer de préciser l’objet exact de ce différend. A mon
sens, cela ne dispense pas la Cour de déterminer proprio motu s’il existe
un différend qui fait l’objet de la requête. Comme la Cour l’a dit dans les
affaires du Sud-Ouest africain:

«La simple affirmation ne suffit pas pour prouver l’existence d’un
différend, tout comme le simple fait que l'existence d’un différend est
contestée ne prouve pas que ce différend n'existe pas.» (Sud-Ouest
africain, exceptions préliminaires, arrêt, C.J. Recueil 1962, p. 328.)

Sur quoi la Cour, indépendamment des arguments des Parties, a décidé
qu'un différend existait. Il appartient donc à la Cour d’«établir objecti-
vement» s’il existe un différend international.

9. Dans sa requête déposée le 29 mars 1994, le Cameroun a prié

«la Cour ...

f) Afin d'éviter la survenance de tout différend entre les deux Etats
relativement à leur frontière maritime ... de procéder au prolon-
gement du tracé de [cette] frontière ... avec la République fédérale
du Nigéria jusqu’à la limite des zones maritimes que le droit
international place sous leur juridiction respective. »

Aucun autre moyen juridique étayant cette demande ni aucun autre
détail permettant de la fonder n’ont été fournis dans la requête qui, de ce
fait ne semble guère satisfaire, pour ce qui concerne cette partie de la
demande, aux conditions énoncées au paragraphe 2 de l’article 38 du
Règlement de la Cour.

Dans son mémoire, daté du 16 juin 1994, le Cameroun a précisé sa
demande en priant la Cour de dire et juger:

«c) Que la limite des zones maritimes relevant respectivement de la
République du Cameroun et de la République fédérale du
Nigéria suit le tracé suivant:

— du point G, cette limite s’infléchit ensuite vers le sud-ouest
dans la direction indiquée par les points G, H, I, J et K repré-

86
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. KOOIJMANS) 358

sentés sur le croquis figurant 4 la page 556 du présent
mémoire et qui répond à l'exigence d’une solution équi-
table, jusqu’à la limite extérieure des zones maritimes que
le droit international place sous la juridiction respective
des deux Parties.»

A la page 556 du mémoire est reproduite une carte intitulée «La délimita-
tion équitable» sur laquelle les divers points mentionnés dans les conclu-
sions ont été indiqués; un mémorandum explicatif sur l'emplacement de
ces points figure aux paragraphes 5.107 à 5.128 du mémoire.

10. La date critique à retenir pour déterminer si la Cour est compé-
tente et si une requête est recevable et, par conséquent, pour dire si un
différend existe est celle du dépôt de la requête. C’est là un point constant
de la jurisprudence de ia Cour, qu’elle a récemment confirmé dans son
arrêt du 27 février 1998 sur les exceptions préliminaires dans l'affaire
Lockerbie (Questions d'interprétation et d'application de la convention de
Montréal de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya
arabe libyenne c. Etats-Unis d'Amérique), C.I.J. Recueil 1998, p. 128-
129, par. 36, et p. 130-131, par. 43). Est-il vraiment possible de dire que
le jour où la requête a été déposée il y avait en ce qui concerne la frontière
maritime au-delà du point G une réclamation du Cameroun qui «se heur-
t[ait à l'opposition manifeste» du Nigéria, un «désaccord sur un point
de droit ou de fait, un conflit, une opposition de thèses juridiques ou
d'intérêts» entre les Parties?

11. Le Nigéria a soulevé la question de l’inexistence d’un différend
uniquement dans le contexte d’une prétendue absence de négociations
antérieures, mais il a néanmoins appelé l'attention de la Cour sur le fait
que le Cameroun ne lui avait jamais présenté de réclamation spécifique en
ce qui concerne la continuation de la ligne frontière projetée au-delà
du point G. Dans ses exceptions préliminaires, le Nigéria a déclaré:

«Pour sa part, le Nigéria n’a pas encore eu l’occasion d'étudier,
dans le cadre de négociations diplomatiques, une seule proposition
visant a délimiter les zones maritimes respectives ... au-dela du
«point G». Il n’a eu connaissance de la véritable position du Came-
roun au sujet de la délimitation au-delà du «point G» qu'au moment
où il a reçu le mémoire.» (Exceptions préliminaires du Nigéria,
p. 120, par. 7.15; les italiques sont de moi.)

12. Si M. Rosenne a raison de dire que l’existence d’un différend peut
être établie en examinant les positions des parties, telles qu’elles ressor-
tent de la chronologie des discussions diplomatiques de la question?,
celle-ci peut-elle nous apprendre rien de plus qu’il existe manifestement
un désaccord quant à la localisation du point G, qui est le point de départ
de la frontière maritime «prolongée», et que les Parties conviennent de
reconnaître que pour procéder à la délimitation de leurs zones maritimes

2 Op. cit., p. 519.

87
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. KOOIJMANS) 359

la participation d’Etats tiers, en particulier de la Guinée équatoriale, est
essentielle pour établir le tracé de leurs frontières maritimes (exceptions
préliminaires du Nigéria, annexe 55, p. 465), ce qu’elles ont confirmé
encore en 1993, bien après la naissance du différend concernant le carac-
tère obligatoire de la déclaration de Maroua?

Comment le contenu d’un tel différend peut-il être décrit en termes
juridiques? Quelles sont les réclamations juridiques opposées qui autori-
seraient la Cour à rendre une décision judiciaire ayant force obligatoire et
définitive à l'égard des Parties? Peut-on véritablement dire qu’il «existe
un différend juridique qui se prêterait actuellement à une décision de la
Cour»?

13. Il y a lieu de relever aussi que — dans la mesure où il existe un
différend relatif à la frontière «prolongée» au-delà du point G — l’en-
semble de la question est occulté par le fait que c’est précisément la loca-
lisation contestée du point G qui est déterminante pour le réglement de
ce différend. Certes, on peut dire qu’il s’agit là tout autant d’une question
de méthode pour ce qui concerne le rapport entre le titre contesté sur
Bakassi et le premier segment de la frontière maritime jusqu’au point G
et que l’ordre dans lequel les différents problèmes seront traités relève du
pouvoir discrétionnaire de la Cour. Mais ici, l’emplacement des points H
à K est indissolublement lié à la localisation du point G telle que déter-
minée dans la déclaration de Maroua. Toute détermination par la Cour
qui serait différente de ce que demande le Cameroun serait susceptible de
saper entièrement cette demande en ce qui concerne la continuation vers
le large de la frontière maritime, dans le cas où ladite demande, telle que
reformulée dans son mémoire, serait acceptée comme un élément faisant
partie du différend.

14. Certes, la situation aurait été bien différente si les deux Parties
avaient conclu un accord visant à soumettre à la Cour la question de la
détermination de la frontière maritime et s'étaient trouvées en mesure de
faire valoir leurs arguments différents ou opposés, en demandant à la
Cour soit de définir les principes et les règles juridiques applicables à la
délimitation des zones maritimes, soit d’effectuer elle-même cette délimi-
tation. Il aurait alors été difficile à la Cour d’éviter voire de refuser de
prendre une telle décision même si les éléments constitutifs du différend
n'étaient pas formulés dans des termes très clairs ou précis.

La situation serait toutefois bien différente — et guère souhaitable à
mon avis — si la Cour peut être unilatéralement saisie par un Etat d’une
demande tendant à déterminer une frontière maritime dans des zones
plus lointaines si les négociations avec un autre Etat concernant la déli-
mitation des zones plus proches de la côte n’ont pas abouti, sans qu’il y
ait une nette divergence de vues quant aux critères juridiques à appliquer
aussi à ces zones plus éloignées.

15. Pour toutes ces raisons, je pense que la Cour n'aurait pas dû
conclure que la septième exception préliminaire devait être rejetée dans sa
totalité, mais qu’elle aurait dû être en partie retenue; il n’existe pas de
différend d’ordre juridique entre les Parties relatif au prolongement de la

88
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. KOOIJMANS) 360

frontière maritime au-delà du point G, selon les prévisions du para-
graphe 2 de l’article 36 du Statut.

16. Ma position à ce sujet a aussi ses conséquences sur mon vote
concernant la huitième exception préliminaire. Je partage l’opinion de la
Cour selon laquelle le problème des droits et des intérêts d'Etats tiers ne
se pose que pour le prolongement de la frontière maritime vers le large
au-delà du point G et que le différend relatif à la frontière entre les atter-
rages de la presqu'île de Bakassi et le point G ne met pas en cause les
droits et intérêts d’Etats tiers (paragraphe 115 de l’arrêt).

Puisque, à mon avis, la Cour aurait dû s’abstenir de s’attacher à déter-
miner la frontière maritime au-delà du point G en retenant partiellement
la septième exception préliminaire, je ne pouvais pas non plus voter en
faveur de la conclusion de la Cour relative à la huitième exception, qui
aurait dû, selon moi, être déclarée sans objet.

17. Il ne faudrait pas interpréter ce qui précède comme impliquant que
je ne suis pas d’accord avec la conclusion de la Cour selon laquelle une
exception de cette nature n’a pas en soi un caractère exclusivement pré-
liminaire et qu’il ne pourrait être statué sur celle-ci qu’au stade du fond.

Jestime, toutefois, que dans la présente affaire, la Cour, pour des rai-
sons d’opportunité judiciaire, pouvait ou même devait déjà in limine litis
accueillir cette exception au lieu de réserver cette possibilité à la phase du
fond.

18. Le Nigéria, dans sa huitième exception préliminaire, a indiqué que
«la question de la délimitation maritime met nécessairement en cause les
droits et les intérêts d’Etats tiers et la demande à ce sujet est irrecevable. »

Dans le présent arrêt, la Cour

«note que la situation géographique des territoires des autres Etats
riverains du golfe de Guinée, et en particulier de la Guinée équato-
riale et de Sao Tomé-et-Principe, démontre qu’en toute probabilité le
prolongement de la frontière maritime entre les Parties vers le large
au-delà du point G finira par atteindre les zones maritimes dans les-
quelles les droits et intérêts du Cameroun et du Nigéria chevauche-
ront ceux d’Etats tiers. Ainsi, les droits et intérêts d’Etats tiers
seront, semble-t-il, touchés si la Cour fait droit à la demande du
Cameroun.» (Par. 116; les italiques sont de moi.)

Cela amène la Cour à conclure qu’elle

«ne saurait exclure que l’arrêt demandé par le Cameroun puisse
avoir sur les droits et intérêts des Etats tiers une incidence telle que la
Cour serait empêchée de rendre sa décision en l’absence de ces
Etats...» (ibid. ).

Toute cette argumentation tourne donc, semble-t-il, sur la volonté de ces
Etats tiers d’exercer leur droit d’intervention que leur confère l’article 62
du Statut dans la présente instance.

89
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. KOOIJMANS) 361

19. Dans l’affaire du Plateau continental (Jamahiriya arabe libyennel
Malte), la Cour a déclaré

«qu’aucune compétence n’a été conférée a la Cour pour déterminer
les principes et les régles régissant les délimitations avec les Etats
tiers, ni pour décider si les prétentions des Parties en dehors de la
zone en question l’emportent sur les prétentions des Etats tiers de la
région».

La conclusion logique de la constatation de la Cour était que sa décision

«ne doit porter que sur la zone où, selon les indications qu’elle a
données à la Cour, l'Italie n’émet pas de prétentions sur le plateau
continental. La Cour, ayant été informée des prétentions de I’Ita-
lie ... accorde ainsi a l’Italie la protection qu’elle recherchait.» (C.J.
Recueil 1985, p. 26, par. 21; les italiques sont de moi.)

20. Dans les affaires de délimitation de frontiére maritime, la connais-
sance du point de vue des Etats tiers concernés est donc absolument
indispensable pour que la Cour puisse s’acquitter de sa fonction judiciaire
si une affaire a été soumise par un compromis. Cela aurait été d’autant
plus le cas en ce qui concerne la position de la Guinée équatoriale, si
Vaffaire avait été soumise par un compromis, étant donné que les deux
Parties avaient considéré que la détermination du tripoint était une
condition essentielle à la délimitation des frontières maritimes entre les
trois pays. Si la Cour avait été saisie par un compromis, la présente
affaire aurait, mis à part les facteurs géographiques, correspondu à
laffaire Libye/ Malte.

21. La présente affaire a toutefois été soumise par une requête unila-
térale en vertu du paragraphe 2 de l’article 36 du Statut. Le demandeur
prie la Cour de déterminer la frontière maritime avec le défendeur, alors
qu’il a lui-même, comme le défendeur, admis qu’une telle délimitation
exigeait la participation d’un Etat tiers et des négociations avec celui-ci.
Dans de telles conditions, il ne semble ni approprié ni raisonnable de
«forcer» un Etat tiers à exposer ses vues et sa position par le biais d’une
intervention en vertu de l’article 62 avant même que des négociations
avec les Etats voisins aient commencé. Bien entendu, il est loisible à l'Etat
tiers de ne pas intervenir, mais dans ce cas la Cour pourrait être —
et dans la présente affaire selon toute probabilité serait — empêchée de
rendre un arrêt comme le lui avait demandé le demandeur. En l’absence
d’une demande commune des deux Parties en l’espèce, des considérations
d'opportunité judiciaire auraient pu amener la Cour à décider de retenir
la huitième exception préliminaire à la phase préliminaire de la présente
instance.

(Signé) Pieter H. KooïrMaANS.

90
